Citation Nr: 1023415	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  09-26 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
superior/anterior SLAP (superior labrum anterior and 
posterior) tear with recurrent dislocation of the left 
shoulder.      


REPRESENTATION

Appellant represented by:  The American Legion



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The Veteran had active military service from October 17, 2001 
to February 2, 2002, and she had 8 years, 2 months, and 14 
days of active service prior to October 17, 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2008 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Philadelphia, Pennsylvania, in which the RO 
granted service connection for a left shoulder strain and 
assigned a noncompensable disability rating, effective from 
April 24, 2008, for the Veteran's service-connected left 
shoulder disability.  The Veteran disagreed with the rating 
assigned to her service-connected left shoulder disability in 
January 2009.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  She perfected a timely appeal on this claim in July 
2009.          

By a December 2009 rating action, the RO recharacterized the 
Veteran's service-connected left shoulder strain as 
superior/anterior SLAP tear with recurrent dislocation of the 
left shoulder.  In that same rating action, the RO increased 
the disability rating for the Veteran's service-connected 
left shoulder disability from noncompensable to 20 percent 
disabling, effective from April 24, 2008.    


FINDING OF FACT

In May 2010, prior to the promulgation of a decision by the 
Board, the Veteran withdrew her appeal.   


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an initial rating in 
excess of 20 percent for superior/anterior SLAP tear with 
recurrent dislocation of the left shoulder, have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(2009).        


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Here, the Veteran, in a statement received 
by the Board in May 2010, indicated that due to the RO's 
recent decision increasing the disability rating for her 
service-connected left shoulder disability from 
noncompensable to 20 percent disabling, she was withdrawing 
from appellate consideration the issue involving her 
entitlement to an initial rating in excess of 20 percent for 
superior/anterior SLAP tear with recurrent dislocation of the 
left shoulder.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration as to that matter, 
and as the Board does not have jurisdiction to review the 
appeal relating thereto, it must be dismissed.


ORDER

The issue of entitlement to an initial rating in excess of 20 
percent for superior/anterior SLAP tear with recurrent 
dislocation of the left shoulder, is dismissed.     



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


